DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble is inconsistent with the claim body.  It is unclear how the elements in the claim body make the device a “patch type” ecg apparatus.  What in the claim body specifically makes it a patch.  In addition, “type” is vague as it is unclear what the metes and bounds are of a device that is a “patch-type” device.
	In claim 1, line 4, “by using an electrode attached to the body” is vague and inferentially including the electrode.  It is unclear if the electrode is being positively recited or functionally recited.  If the electrode is being positively recited, it is suggested to first state the system has the electrode before it is used in the sensing circuit. It is suggested to state “a bio-signal sensing circuit including an electrode configured to be attached to a body, the circuit configured to sense an electrocardiogram by using the electrode”.
	In claim 1, line 13, “and calculate, an average value between a time value of a first candidate peak and a time value of a second candidate peak” is vague for using the “,” after calculate and it is unclear how an “average value” is calculated between only two peaks.  In line 14, “a first candidate peak” and “a second candidate peak” are vague as lines 9-11 discuss candidate peaks.  It is unclear if the peaks in line 14 are the same as the peaks in lines 9-11.  If they are the same then “the” should be used.  If they are different, then a modifier such as “additional” should be used.
	Similarly, claims 8 and 15 have these problems. 
	In claim 1, line 18, “a first time interval” is vague and unclear whether this is the same as the “preset unit time” used in line 12 or different.  Line 12 has set forth the window has a preset unit time and therefore the “first time interval” in line 18 is vague.  In addition, it is unclear what element is providing this time interval.  In lines 17-19, a first and second “complexity value” are vague as it is unclear if the complexity value is just a value of the “filtering” signals or a complexity value of the average peak time values in the windows or something else.
Similarly, claims 8 and 15 have these problems.
	In claim 1, line 22, “determine average peak time value” is vague as it seems to be missing a word after “determine”.  In addition, it is unclear if the average peak time value is the same as the average peak time value used in line 15 or a different average peak time.  In line 22, “as peak occurrent time value” is vague and seems to be missing a word after “as”.  In line 23, “when it is detected…” makes the claim incomplete for omitting an element to perform the detecting.  No element has been set forth to perform the function of detecting when the values exceed the threshold. 
Similarly, claims 8 and 15 have these problems.
	In claim 5, “complexity values”, “time intervals”, and “electrocardiogram signals” are inferentially included and vague as no element has been set forth to produce these.  It is suggested to state “and configured to determine the preset value on the basis of…”.
In claim 6, “of an occurrence frequency of signals in each data section for specified data sections” is inferentially included and unclear what is performing these functions, measuring, and providing the occurrence frequency. In addition, it is unclear what “signals” and “data section” are referring to from claim 1. 
Similarly, claim 13 has these problems.
In claim 7, “a first window for the first window” is vague and “an average peak time value” and “candidate peak” are vague as these terms are the same/similar to what is used in claim 1.  It is suggested to use something similar to “wherein the peak integrator does not calculate the average peak time value is the first window does not include the candidate peak” is this is what is meant to be claimed.
Similarly, claim 14 has these problems. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps or functions of filtering ECG signals to detect valid peaks in the ECG. This judicial exception is not integrated into a practical application because the generically recited computer elements (such as the sensing, filtering, integrating, and detecting etc.) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the elements are considered separately and in combination, they do not add significantly more to the exception.  For example, the sensing/electrodes and processor output only receive and operate on the data and these are well-understood, routine, conventional computer/art functions recognized by the court decisions listed in MPEP 2103-2106.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of filtering ECG signals to detect valid peaks in the ECG, such as can be done by a mental process, critical thinking, and/or pencil and paper, with additional generic computer elements, or additional structure (e.g. sensing circuit/electrodes and a processor for filtering/integrating/detecting as set forth in the specification, such as paragraph 45, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.

Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claims 1, 8, and 15 are using a processor as set forth in paragraph 45, etc.) is a system having a processor, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claim does not impose any limits on how the information is received by the processor, and thus this step covers any and all possible ways in which this can be done, for instance by the system obtaining the information from another device. The claim also does not impose any limits on how the computations/filtering/detecting/integrating are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The computations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited comparing, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The processor is recited so generically (no details whatsoever are provided other than that it is a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  The arguments that the claims are directed to specific “hardware” components and therefore the 101 rejection should be withdrawn is not persuasive as the specification specifically states that the system can be performed by a processor with code (e.g. para. 45, etc.).  In addition, claim 8 specifically states it is an ECG signal “processing” method.  While the claims may claim an electrode, this is not enough to practically integrate the mental concept into a complete system or method and is does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                            11/4/22